Exhibit 10.11

FIRST AMENDMENT TO THE

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

2005 DEFERRED COMPENSATION PLAN FOR DIRECTORS

This First Amendment to the Worthington Industries, Inc. Amended and Restated
2005 Deferred Compensation Plan for Directors (this “Amendment”) is effective as
of the 1st day of September, 2011.

WHEREAS, Worthington Industries, Inc. (the “Company”) previously adopted and
maintains the Worthington Industries, Inc. Amended and Restated 2005 Deferred
Compensation Plan for Directors (the “Post-2004 Director Plan”); and

WHEREAS, the Post-2004 Director Plan may be amended by the Company’s Board of
Directors (the “Board”) from time to time; and

WHEREAS, the Board desires to amend the Post-2004 Director Plan to require that,
if a participant’s “Date of Deferral” is a fixed date, such date must be at
least two years after the end of the “Plan Year” (as those terms are defined in
the Post-2004 Director Plan) with respect to which the amount deferred would
otherwise be paid; and

WHEREAS, the Board desires to amend the Post-2004 Director Plan to eliminate the
requirement that the Date of Deferral not extend beyond the participant’s 70th
birthday; and

WHEREAS, the Board further desires to amend the Post-2004 Director Plan to
require that full payment of a participant’s “Account” (as defined in the
Post-2004 Director Plan) be made by the date on which the participant attains
age 85; and

WHEREAS, in accordance with the requirements of Treasury Regulation
§1.409A-3(j)(4)(v), the Board further desires to amend the Post-2004 Director
Plan to allow the Company to distribute small Accounts in a lump sum,
notwithstanding a participant’s election to have such Account paid in
installments;

NOW, THEREFORE, the Post-2004 Director Plan is hereby amended as follows:

 

1.

Section 2.7 of the Post-2004 Director Plan is hereby deleted in its entirety and
the following is substituted therefor:

2.7 “Date of Deferral” shall mean the date to which payment of the Participant’s
Directors Fees is deferred in accordance with this Plan. The Date of Deferral
shall be the earliest of: (a) the date selected by the Participant in the
Election Form, which date must be at least one year (two years for any Plan Year
beginning after September 1, 2011) after the end of the Plan Year with respect
to which the payment would otherwise be made, (b) the date of the Participant’s
death, or (c) the date the Participant Separates From Service as a Director.
Unless



--------------------------------------------------------------------------------

the Participant elects a different Date of Deferral, his Date of Deferral shall
be the date he Separates From Service as a Director.

 

2.

Section 6.1(a) of the Post-2004 Director Plan is hereby amended by inserting the
following at the end thereof:

Anything contained herein to the contrary notwithstanding, total distribution of
a Participant’s Account must be made by the date such Participant attains age
85.

 

3.

Section 6 of the Post-2004 Director Plan is hereby amended by inserting new
Section 6.6 as follows:

6.6 Distribution of Small Accounts

Notwithstanding any provision in this Section 6 to the contrary, if the total of
the Participant’s Account under the Plan and his Account under all other
arrangements that, with this Plan, would be treated as a single nonqualified
deferred compensation plan (within the meaning of Treasury Regulation
§1.409A-1(c)(2)) is less than the limit described in Code Section 402(g)(1)(B)
for the Plan Year in which the Date of Deferral occurs, such Participant’s
Account may be distributed in a lump sum, but only if payment results in the
termination and liquidation of the Participant’s entire interest in this Plan
and all other arrangements that, along with this Plan, would be treated as a
single nonqualified deferred compensation plan (as determined under Treasury
Regulation §1.409A-1(c)(2)).

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized officer effective as of the date first set forth above.

 

WORTHINGTON INDUSTRIES, INC.

By:

 

      s/Dale Brinkman

Its:

 

      Vice President-Secretary

 

-2-